Citation Nr: 1626463	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-02 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to a rating in excess of 10 percent for a service-connected allergy disability.  

3.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right foot injury, status post bunionectomy and subluxed 2nd toe correction ("foot disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1963 to August 1993.  

These claims come to the Board of Veterans Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue(s) of a foot disability and allergy disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.  

2.  The Veteran did not have chronic symptoms of bilateral hearing loss during service.  

3.  The Veteran has not had continuous symptoms of bilateral hearing loss since service.  

4.  Bilateral hearing loss did not manifest to a compensable degree within one year of service separation.  

5.  The Veteran's current bilateral hearing loss disability was first manifested many years after service and is not causally or etiologically related to service.  






CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss are not meet.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to bilateral hearing loss.  Specifically, the Veteran states that he was exposed to acoustic trauma while stationed aboard several aircraft carriers while in service.  Currently, he states that he has a hard time hearing when there is a lot of background noise, while watching television, and he speaks loudly to compensate for his hearing.  The Board has carefully reviewed the evidence of record and finds that service connection for bilateral hearing loss is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise during active military service.  The Veteran has competently reported being exposed to the loud noise while service for 20 years on an aircraft carrier, while serving in the Navy.  The DD Form 214 shows that the Veteran served chef/cook in the navy.  The Veteran's competent account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.

The Board next finds that the weight of the evidence is against finding that chronic symptoms of bilateral sensorineural hearing loss were manifested during service.  The service treatment records for the Veteran's active service period are complete and show bilateral hearing acuity within normal limits at the June 1993 service separation examination.  See Hensley, 5 Vet. App. at 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels.  A review of the Veteran's service treatment records does show a notation of high frequency hearing loss at the 6000 Hz; however; 6000 Hz is outside the range the VA test for hearing loss.  See 38 C.F.R. § 3.385; see also June 1993 Report of Medical History.  

A review of the Veteran's post service treatment records does not show a finding of continuous symptoms of bilateral hearing loss that were manifested since service, including to a compensable degree within one year of service separation.  Treatment notes from Navcare show that the Veteran had normal hearing in May 1997 with mild to moderate hearing loss at the 6000 to 8000 Hz range.  The Veteran underwent a VA hearing examination in October 1997 and at that time he was diagnosed with normal hearing bilaterally to 4000 Hz, with moderate hearing loss noted bilaterally at 6000-8000Hz.  Based on the medical evidence of record, the Veteran was not diagnosed with hearing loss under 38 C.F.R. § 3.385 until his February 2011 VA examination.  At this time the Veteran was complaining of bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military service because he had normal hearing after 30 years of military service, with no significant threshold shifts noted from 500-4000Hz when compared with the oldest audio on file dated June 1978.  Therefore, the examiner stated that the Veteran's current hearing loss could not be caused by noise exposure during his military service. 

The Board has considered the Veteran's complaints that audio testing in a quiet room does not take into consideration real life situations with background noise that can make hearing more difficult.  The Veteran has also stated that he a difficulty communicating with his family and hearing the television, which causes social isolation.  While the Board is sympathetic to the Veteran's condition, there is insufficient evidence supporting his belief that his current hearing loss is related to his active military service.  Further, the Veteran does not have the competent medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The etiology of hearing loss is a medical question dealing with the origin and progression of the Veteran's auditory system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to report symptoms of hearing loss, he is not competent to provide an opinion on whether there is a link between his currently diagnosed hearing loss and his active military service, because such diagnosis requires specific medical knowledge and training in audiology.  

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence weighs against service connection for bilateral sensorineural hearing loss, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet.  App. 183 (2002); Pelegrini v. Principi, 18 Vet.  App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated January 2011 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c) (4) (2015).   

The Veteran was provided a VA examination in February 2011, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet.  App. 303, 311 (2007)  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran has asserted entitlement to rating in excess of 10 percent for his service connected foot disability and allergy disability.  After a review of the evidence, the Board finds that further development is necessary prior to making a decision on the merits of his claims. 

In September 2013, the Veteran submitted a statement regarding his foot disability, noting that post-surgery his disability was not completely resolved.  He complains of a constant numbing sensation of the second toe.  The toe is permanently discolored with limited feeling in the toe.  He describes times while driving when applying the brake pedal causes cramping of the right ankle with pain that radiates to his lower leg.  He claims that he wears a brace while sleeping, and has to buy shoes two sizes too big in order to compensate for his discomfort.  The Board notes that the Veteran's last examination for his foot disability was in September 2010, and finds that a contemporaneous examination is needed prior to making a determination on his claim for an increased rating.  

The Veteran is currently service connected for an allergy disability and he has applied for an increase rating because the disability has increased in severity.  He reported that he has regular nose bleeds, sneezing, and green and yellow discharge regularly due to his allergy disability.  He also has pain in the face, nose, lower eye lids, and behind his eyes causing his vision to be blurred.  His eyes are red, watery and itchy.  The Veteran's last VA examination for his allergy disability was in September 2010, and the Board finds that a contemporaneous examination needs to be provided to the Veteran prior to making a determination on the merits of his increased rating claim.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the current severity of his foot disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

The examiner should include in the evaluation where pain from this condition limits the Veteran's range of motion.  If the Veteran is having additional functional limitations due to his prescribed treatment/medications for his service-connected condition, the examiner should specifically state this and provide a description of these limitations.

2.  Schedule the Veteran for a VA examination with an appropriate medical examiner to determine the current severity of his allergy disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

The examiner is specifically asked to note whether there are any polyps present.

3.  After completing the above and any other development deemed necessary, adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


